department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b07 genin-156166-05 office_of_chief_counsel number info release date uil ------------------ ---------------------- ----------------- ------------------------------- ---------------------------- dear ------------------ this letter responds to your e-mail dated -------------------------- asking for a breakdown of the cents-per-mile standard business mileage rate and what the rate would be if an employee was also provided a company credit card for fuel purchases for a personally owned or leased automobile the business standard mileage rate represents the operating and fixed costs of using an automobile including the cost of fuel the rate is based on a n annual study made by an independent_contractor who is an expert in the cost analysis of business use of automobiles the information contained in the study and the methodology used to conduct the study are trade secrets within the meaning of sec_6110 of the internal_revenue_code and are exempt from disclosure as a result we cannot provide any information on the breakdown of the standard mileage rate beyond that published in the annual revenue_procedure when an employer pays an employee both a mileage reimbursement and the amount of fuel purchased on a company credit card the amount of fuel purchased by each employee is additional wages to the employee as is the excess of any mileage reimbursement over the standard mileage rate that is why the revenue_procedure does not provide a reduced mileage rate to be used when an employer provides fuel to its employee we are happy to provide general information concerning the business standard mileage rate general information letters such as this letter are statements issued by the service that call attention to well-established principles of tax law these letters are genin-156166-05 advisory only and have no binding effect the service issues them where a taxpayer's inquiry shows a need for general information if you desire a definitive binding answer from the service you may request a letter_ruling by following appropriate procedure as set forth in revproc_2005_1 if we can be of any further assistance p lease contact me or ------------------------- at -------------------- sincerely george baker branch chief branch income_tax accounting
